                                            Case 3:17-cv-01258-LB Document 284 Filed 10/15/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       GEORGE W. WOOLLEY, TAMMY S.                      Case No. 17-cv-01258-LB
                                           WOOLLEY, ANTHONY LOOK, JR.,
                                  12       KIMBERLY LOOK, ALEJANDRO
Northern District of California
 United States District Court




                                           MARCEY, and FELICIA MARCEY,                      ORDER GRANTING DEFENDANT'S
                                  13       individually and on behalf of all others         MOTION FOR SUMMARY
                                           similarly situated,                              JUDGMENT
                                  14
                                                         Plaintiffs,                        Re: ECF No. 267
                                  15
                                                   v.
                                  16
                                           YGRENE ENERGY FUND, INC., and
                                  17       YGRENE ENERGY FUND FLORIDA,
                                           LLC,
                                  18
                                                         Defendants.
                                  19

                                  20                                           INTRODUCTION

                                  21        This is a putative class action. The plaintiffs sued Ygrene Energy for misrepresentations

                                  22   relating to home-improvement loans that finance environmental upgrades (such as solar panels or

                                  23   better windows).1 The loans are called Property Assessed Clean Energy (“PACE”) loans, and the

                                  24   alleged misrepresentations are that Ygrene and its agents falsely told homeowners that the loans

                                  25   would attach to their properties (like property taxes) and transfer upon sale to the new owners and,

                                  26
                                  27
                                       1
                                        Order – ECF No. 52 at 1–2. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  28   citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 17-cv-01258-LB
                                                 Case 3:17-cv-01258-LB Document 284 Filed 10/15/20 Page 2 of 7




                                   1   correspondingly, failed to reveal that if homeowners sold their homes or refinanced their

                                   2   mortgages, then they would have to prepay the PACE loans and incur fees.2 The court recently

                                   3   denied the plaintiffs’ motion to certify California and Florida classes of homeowners, generally

                                   4   because the plaintiffs did not show that class members were exposed to the challenged marketing

                                   5   materials.3 The Woolleys are the named plaintiffs for the Florida class.4 Ygrene moved for

                                   6   summary judgment on the ground that as a matter of law, the written disclosures to them

                                   7   adequately disclosed the possibility of prepayment.5 The court grants the motion.

                                   8

                                   9                                             STATEMENT

                                  10   1. The PACE Loans

                                  11         PACE loans are not traditional loans, where a lender loans money, and a borrower repays the

                                  12   loan directly to the lender.6 Instead, a PACE program — created through state legislative
Northern District of California
 United States District Court




                                  13   enactments — permits local governments to offer financing (through PACE loans) for clean-

                                  14   energy improvements to residential and commercial properties.7 PACE financing is secured by a

                                  15   special tax-assessment lien on the property, and the property owner repays a PACE loan through

                                  16   property taxes.8 The PACE obligation takes priority over mortgages or other financial

                                  17   encumbrances.9 Thus, if a property owner wants to sell property or refinance a mortgage, the

                                  18   owner must repay the PACE assessment.10 See Fla. Bankers Ass’n v. Fla. Dev. Fin. Corp., 176 So.

                                  19   3d 1258, 1262 (Fla. 2015) (PACE assessments in Florida run with the land and are enforced (and

                                  20   collected) in the same manner as any property tax).

                                  21

                                  22   2
                                           Id. at 1–3.
                                  23
                                       3
                                           Order – ECF No. 252 at 2.
                                       4
                                           Second Amend. Compl. (“SAC”) – ECF No. 44 at 2 (¶¶ 1–2).
                                  24   5
                                           Motion – ECF No. 267.
                                  25   6
                                           Order – ECF No. 252 at 3.
                                       7
                                  26       Id.
                                       8
                                           Id.
                                  27   9
                                           Id.
                                  28   10
                                            Id.

                                       ORDER – No. 17-cv-01258-LB                        2
                                              Case 3:17-cv-01258-LB Document 284 Filed 10/15/20 Page 3 of 7




                                   1   2. The Woolleys’ PACE Loan

                                   2         Tammy and George Woolley used a PACE loan to finance a hurricane roof on their home in

                                   3   Florida.11 They signed a (1) Financing Agreement and (2) a Notice of Rights, which is the first

                                   4   two pages of the agreement.

                                   5         The Notice of Rights had the following disclosures, among others:

                                   6         6. In accordance with Florida law, the lien securing the obligation to pay the special
                                                assessments will be senior to all private liens, including existing mortgages. Many
                                   7            mortgage and loan documents limit the ability of a Property Owner to place senior liens on
                                                property without the consent of the lender, or authorize the lender to obligate borrowers to
                                   8
                                                prepay the senior obligation. . . .
                                   9         7. The [FHFA] has issued policy guidelines that question the validity of PACE assessments;
                                  10            however, Florida law only requires the Property Owner to NOTIFY their mortgage holder
                                                of their intent to participate in the PACE program. Consent of the mortgage holder is NOT
                                  11            required. Therefore, the contractual relationship with any lender is the sole responsibility
                                                of the Property Owner. Many financial institutions that make home loans desire to preserve
                                  12            the option to sell those loans to the entities that are regulated by the FHFA. The FHFA
Northern District of California
 United States District Court




                                                appears to have instructed its [government-sponsored enterprises (“GSEs”)] not to
                                  13
                                                purchase home loans when there is a senior lien such as a PACE special assessment.
                                  14            Therefore, in order to refinance your home loan, or for a prospective purchaser of your
                                                property to obtain a loan secured by the property, the special assessment may need to be
                                  15            paid off.12
                                  16         Section 5, “Collection of Assessment; Lien,” said the following:

                                  17              The Assessment, and the interest and charges thereon resulting from delinquency in the
                                                  payment of any installment of the Assessment, shall constitute a lien against the Property
                                  18              equal in dignity with county taxes and assessments, and when due shall be superior to all
                                                  other liens, title and claims, including any mortgage, until paid. . . .13
                                  19

                                  20         Section 9, “Special Disclosure Regarding Certain Mortgage Lenders,” had the following

                                  21   disclosure:
                                                  Many lenders that make residential loans desire to preserve the option to sell those loans to
                                  22
                                                  [GSEs] that are regulated by the [FHFA]. The FHFA appears to have instructed its GSEs
                                  23              not to purchase home loans where there is a superior lien for qualifying improvements,
                                                  such as the assessment lien. Thus, in order to refinance your residential loan, or for a
                                  24              prospective purchaser of your property to obtain a loan secured by the property, you may
                                                  need to remove the assessment lien by prepaying the assessment obligation in full. You
                                  25

                                  26
                                       11
                                            George Woolley Dep., Ex. B to Levin Decl. – ECF No. 267-3 at 15 (p. 159:2–4).
                                  27   12
                                            Financing Agreement, Ex. A to Strothmann Decl. – ECF No. 267-5 at 2.
                                  28   13
                                            Id.

                                       ORDER – No. 17-cv-01258-LB                           3
                                              Case 3:17-cv-01258-LB Document 284 Filed 10/15/20 Page 4 of 7




                                                  thus should consider the likelihood and timing of a possible refinancing or sale of your
                                   1              property, and the costs to prepay the assessment obligation, in deciding whether to
                                   2              participate in the program by executing this agreement. A prepayment premium may be
                                                  applied on assessments that are paid early.14
                                   3

                                   4         Before they signed the Financing Agreement, the Woolleys received a Ygrene solicitation

                                   5   letter and then saw a video on Ygrene’s website that said that the PACE assessment transferred to

                                   6   the new owners if they sold the property.15 Ms. Woolley called Ygrene, and a Ygrene

                                   7   representative confirmed that the PACE loan was transferable and that the loan “was on [her]

                                   8   house, not on [Ms. Woolley] personally[.]”16 The Woolleys had Ygrene’s Financing Agreement

                                   9   for five days before they signed it.17

                                  10

                                  11   3. Relevant Procedural History

                                  12         The operative complaint has the following claims relevant to the Florida class: (1) a violation
Northern District of California
 United States District Court




                                  13   of the Florida Deceptive and Unfair Trade Practices Act (“FDUPTA”) (claim three); (2) fraudulent

                                  14   inducement (claim five); negligent misrepresentation (claim six); unjust enrichment (claim seven);

                                  15   and negligence (claim eight).18 The parties have consented to magistrate-judge jurisdiction.19

                                  16

                                  17                                  SUMMARY-JUDGMENT STANDARD

                                  18         The court must grant a motion for summary judgment if the movant shows that there is no
                                  19   genuine dispute as to any material fact and the moving party is entitled to judgment as a matter of
                                  20   law. Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). Material
                                  21

                                  22   14
                                            Id. at 6.
                                  23   15
                                         George Woolley Dep., Ex. 1 to LippSmith Decl. – ECF No. 279-2 at 3 (p. 94:12–16), 18 (p. 206:16–
                                       19); Tammy Woolley Dep., Ex. 2 to id. – ECF No. 279-3 at 5 (p. 52:18–23), 6 (p. 59:10–23), 12 (p.
                                  24   68:9–18).
                                  25
                                       16
                                            Tammy Woolley Dep., Ex A. to Levin Decl. – ECF No. 267-2 at 20 (p. 90:10–17).
                                       17
                                            Id. at 33–34 (pp. 155:1-156:1).
                                  26   18
                                         SAC – ECF No. 44 at 46 (¶¶ 233–38), 48–51 (¶¶ 257–89). The plaintiffs moved for class
                                  27   certification only for the California and Florida classes and not for the nationwide class. Order – ECF
                                       No. 252 at 10–12.
                                  28   19
                                            Consents – ECF Nos. 13, 18.

                                       ORDER – No. 17-cv-01258-LB                          4
                                             Case 3:17-cv-01258-LB Document 284 Filed 10/15/20 Page 5 of 7




                                   1   facts are those that may affect the outcome of the case. Anderson, 477 U.S. at 248. A dispute about
                                   2   a material fact is genuine if there is enough evidence for a reasonable jury to return a verdict for
                                   3   the non-moving party. Id. at 248–49.
                                   4         The party moving for summary judgment has the initial burden of informing the court of the
                                   5   basis for the motion, and identifying portions of the pleadings, depositions, answers to
                                   6   interrogatories, admissions, or affidavits that demonstrate the absence of a triable issue of material
                                   7   fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “[T]he moving party must either produce
                                   8   evidence negating an essential element of the nonmoving party’s claim or defense or show that the
                                   9   nonmoving party does not have enough evidence of an essential element to carry its ultimate burden
                                  10   of persuasion at trial.” Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir.
                                  11   2000); see Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th Cir. 2001) (“When the nonmoving party
                                  12   has the burden of proof at trial, the moving party need only point out ‘that there is an absence of
Northern District of California
 United States District Court




                                  13   evidence to support the nonmoving party’s case.’”) (quoting Celotex, 477 U.S. at 325).
                                  14         If the moving party meets its initial burden, the burden shifts to the non-moving party to
                                  15   produce evidence supporting its claims or defenses. Nissan Fire & Marine, 210 F.3d at 1103. The
                                  16   non-moving party may not rest upon mere allegations or denials of the adverse party’s evidence,
                                  17   but instead must produce admissible evidence that shows there is a genuine issue of material fact
                                  18   for trial. Devereaux, 263 F.3d at 1076. If the non-moving party does not produce evidence to show
                                  19   a genuine issue of material fact, the moving party is entitled to summary judgment. Celotex, 477
                                  20   U.S. at 323.
                                  21         In ruling on a motion for summary judgment, inferences drawn from the underlying facts are
                                  22   viewed in the light most favorable to the non-moving party. Matsushita Elec. Indus. Co. v. Zenith
                                  23   Radio Corp., 475 U.S. 574, 587 (1986).
                                  24                                                 ANALYSIS
                                  25         Ygrene moved for summary judgment on the ground that its disclosures are not deceptive. The
                                  26   court grants the motion.20
                                  27

                                  28   20
                                            Order – ECF No. 52 at 12–14.

                                       ORDER – No. 17-cv-01258-LB                          5
                                             Case 3:17-cv-01258-LB Document 284 Filed 10/15/20 Page 6 of 7




                                   1         As the court held previously, the Financing Agreement identifies the risks: (1) lenders want to

                                   2   preserve the option to sell to loans to government-sponsored entities (“GSEs”) regulated by the

                                   3   FHFA; (2) the FHFA “appears to have instructed its GSEs not to purchase home loans where there

                                   4   is a superior lien for qualifying improvements, such as the assessment lien;” (3) the homeowner

                                   5   “may need to remove the assessment lien by prepaying the obligation in full” and “should consider

                                   6   the likelihood and timing of a possible refinancing or sale of your property, and the costs to prepay

                                   7   the assessment obligation, in deciding whether to participate in this program by executing this

                                   8   agreement;” and (4) “a prepayment premium may be applied on assessments that are paid early.”21

                                   9         The Notice of Rights also identifies the FHFA guidelines and describes the risks: (1) the

                                  10   PACE lien is a senior lien and lenders can obligate borrowers to prepay the senior obligation; (2)

                                  11   FHFA policy guidelines question the validity of the PACE assessments; (2) many financial

                                  12   institutions that make home loans want to preserve the ability to sell them to entities regulated by
Northern District of California
 United States District Court




                                  13   the FHFA; (3) the FHFA “appears to have instructed its GSEs [government-sponsored entities] not

                                  14   to purchase home loans when there is a senior lien such as a PACE special assessment;” and (4)

                                  15   “[t]herefore, in order to refinance your home loan, or for a prospective purchaser to obtain a loan

                                  16   secured by the property, the special assessment may need to be paid off.”22

                                  17         As the court held previously, this is not fraud or deception.23 Deception under Florida’s

                                  18   FDUPTA “occurs if there is a representation, omission, or practice that is likely to mislead the

                                  19   consumer acting reasonably in the circumstances, to the consumer’s detriment.” Zlotnick v.

                                  20   Premier Sales Group, Inc., 480 F.3d 1281, 1284 (11th Cir. 2007) (quoting PNR, Inc. v. Beacon

                                  21   Prop. Mgmt., Inc., 842 So.2d 773, 777 (Fla. 2003) (cleaned up)); see Fla. Stat. Ann. § 501.204(1)

                                  22   (“unfair or deceptive acts or practices in the conduct of any trade or commerce” are unlawful).

                                  23         The plaintiffs nonetheless argue the use of the words “appears” and “may” in the disclosures is

                                  24   equivocal and misleading because it does not disclose that the FHFA requires consumers to pay

                                  25

                                  26   21
                                          See supra Statement (quoting Financing Agreement, Ex. A to Strothmann Decl. – ECF No. 267-5 at
                                       6 (§ 9)).
                                  27   22
                                            See id. (quoting Notice of Rights, Ex. A – ECF No. 267-5 at 2 (¶¶ 6–7).
                                  28   23
                                            Order – ECF No. 52 at 13–14.

                                       ORDER – No. 17-cv-01258-LB                           6
                                              Case 3:17-cv-01258-LB Document 284 Filed 10/15/20 Page 7 of 7




                                   1   off their PACE loans for any real-estate transfer and downplays — by characterizing the FHFA’s

                                   2   regulations as policy guidance — the reality that PACE obligations do not transfer.24 The court

                                   3   rejected this argument previously and rejects it now.25 The words do not make the disclosures

                                   4   ambiguous, misleading, or even negligent.26

                                   5         The plaintiffs also argue that the Financing Agreement did not expressly contradict Ygrene’s

                                   6   precontractual disclosures — through the video and the customer-service representative — that the

                                   7   loans were transferable to new owners.27 The precontractual disclosures are not demonstrably false

                                   8   or fraudulent. Moreover, as the court has held, the Financing Agreement is not ambiguous or

                                   9   misleading and clearly states the contract’s terms. Under Florida law, the contract governs, and the

                                  10   plaintiffs cannot rely on the video’s or the representative’s disclosures that are different from the

                                  11   written agreement.28 Silver v. Countrywide Home Loans, Inc., 483 F. App’x 568, 570 (11th Cir.

                                  12   2012) (applying Florida law).
Northern District of California
 United States District Court




                                  13         The court grants summary judgment to Ygrene because there are no triable issues of material

                                  14   fact that Ygrene’s disclosures were deceptive.

                                  15

                                  16                                               CONCLUSION

                                  17         The court grants Ygrene’s motion for summary judgment. This disposes of ECF No. 267.

                                  18         IT IS SO ORDERED.

                                  19         Dated: October 15, 2020                      ______________________________________
                                                                                          LAUREL BEELER
                                  20                                                      United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25   24
                                            Opp’n – ECF No. 279 at 14–17.
                                  26
                                       25
                                            Order – ECF No. 52 at 13.
                                       26
                                            Id.
                                  27   27
                                            Opp’n – ECF No. 279 at 8–11, 17–22.
                                  28   28
                                            See Reply – ECF No. 281 at 12–15 (collecting cases).

                                       ORDER – No. 17-cv-01258-LB                          7
